 
 
Exhibit 10.4




Supplemental Executive Retirement Plan Agreement


Amended and Restated




THIS AGREEMENT is entered into as of the 28th day of November, 2008 and
effective as of  January 1, 1987, (hereinafter called the “Effective Date”) by
and between NEW JERSEY RESOURCES CORPORATION, a corporation of New Jersey
(hereinafter called the "Company"), and LAURENCE M. DOWNES (hereinafter called
the “Employee”).




W I T N E S S E T H


WHEREAS, the Employee is employed by the Company and is presently CHAIRMAN &
CHIEF EXECUTIVE OFFICER;


WHEREAS, the Company desires to continue to employ the Employee as a key
employee;


WHEREAS, the Company previously entered into an Agreement, dated January 1, 1987
(referred to, with any amendments thereto, as the “Prior Agreement”), with the
Employee as a part of his/her employment agreement or arrangement as an
incentive for his/her continued loyal service to the Company;


WHEREAS, the Company and the Employee now desire to amend and restate the Prior
Agreement to comply with Section 409A of the Internal Revenue Code and
applicable guidance issued thereunder (“Code Section 409A”);


WHEREAS, the Company and the Employee desire this Agreement (also referred to as
the “SERP Agreement”) to apply to the Employee’s entire benefit under the Prior
Agreement and no portion of the benefit hereunder is to be “grandfathered” as
such term is used under Code Section 409A.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto do covenant and agree
as follows:


1.  
It is agreed that the Company’s normal retirement age is sixty-five (65) and
that the Employee may retire from the Company upon the last day of the month in
which his/her sixty-fifth (65th) birthday occurs; provided however, that the
Employee may remain in active employment after his/her sixty-fifth (65th)
birthday.  In either event, no benefits shall be paid to the Employee under this
Agreement until the later of the Employee’s attainment of age sixty-five (65),
or his Separation from Service (as defined herein in accordance with Code
Section 409A).  A Separation from Service shall occur where it is reasonably
anticipated that no further services will be performed after a particular date
or that the level of bona fide services the Employee will perform after a
particular date (whether as an employee or independent contractor to the Company
or an affiliate that is treated as the Company under Code Section 409A (an
“Affiliate”) will decrease permanently to less than 50% of the average level of
bona fide services performed over the immediately preceding thirty-six (36)
month period.  An Employee shall be considered to continue employment and to not
have a Separation from Service while on a leave of absence if the leave does not
exceed six (6) consecutive months (twenty-nine (29) months for a disability
leave of absence) or, if longer, so long as the Employee retains a right to
reemployment with the Corporation or Affiliate under an applicable statute or by
contract.  For this purpose, a “disability leave of absence” is an absence due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 6 months, where such impairment causes the Employee to be unable to
perform the duties of his job or a substantially similar job.  Continued
services solely as a member of the Board of Directors of the Company or an
Affiliate (the “Board”) shall not prevent a Separation from Service from
occurring.





 
 
-1-

--------------------------------------------------------------------------------

 




2.  
The Company agrees that upon the Employee’s Separation from Service at or after
attainment of age sixty-five (65) for reasons other than death, it will pay to
the Employee the sum of TWO-HUNDRED FIFTY THOUSAND DOLLARS ($250,000)
(hereinafter referred to as the "SERP Benefit”), payable in sixty (60) equal
monthly installments.  The installments shall be paid upon the first day of each
calendar month commencing with the month next following the date of such
Separation from Service, and shall continue until the aggregate of such payments
equal the SERP Benefit, at which time such monthly installments shall
terminate.  In the event that the SERP Benefit has not been fully paid to the
Employee during his/her lifetime following his/her Separation from Service, the
balance of such monthly installments shall be paid to his/her designated
beneficiary as provided in Paragraph 13 hereof.  In no event shall any
distribution occur earlier than permitted under Code Section 409A. The SERP
Benefit may increase based upon a change in the Employee’s position. Such
increase shall be set forth on an addendum to this Agreement. Such increase in
the SERP Benefit shall not change the time and form of payment of the SERP
Benefit as provided in this Agreement except as allowed under Code Section 409A.



3.  
In the event that the Employee dies while in active employment with the Company
but prior to his or her Separation from Service, and such death is due to a
cause other than suicide, the Company shall pay a Death Benefit in the amount of
TWO-HUNDRED FIFTY THOUSAND DOLLARS ($250,000) to his/her designated beneficiary,
in sixty (60) equal monthly installments.  The installments shall be paid on the
first day of each calendar month commencing with the month following the date of
death, and shall continue until such Death Benefit has been fully paid.  If the
Employee commits suicide, the Company shall not be obligated to pay any portion
of the Death Benefit or any increases in such benefit granted herein or by any
amendment or addendum to this Agreement made within two (2) years next preceding
the date of death, but such portion of the Death Benefit as was granted or
accrued under this or any similar prior SERP agreement with the Company more
than two (2) years before the death by suicide shall be paid in the manner
provided above.



4.  
No SERP or other benefits shall be payable hereunder to the Employee, or to any
other person in the event the employment relationship between the Employee and
the Company is terminated within six (6) years from the Effective Date for any
reason other than by death, or by Separation from Service of the Employee at or
after attainment of age sixty-five (65).  In the event that the employment
relationship between the Employee and the Company continues for a period of at
least six (6) years from the Effective Date, and is thereafter terminated for
any reason other than by death prior to the Employee’s attainment of age
sixty-five (65), upon the later of his/her Separation from Service or the
Employee’s attainment of age sixty-five (65), the Company will pay to the
Employee the Cumulative Termination Benefit for the year in which such
termination occurs, as shown in Schedule A which is attached hereto and made a
part hereof (hereinafter referred to as the “Applicable Cumulative Termination
Benefit”), in sixty (60) equal monthly installments payable on the first day of
each calendar month, commencing with the month following the later of the
Employee’s Separation from Service or the Employee’s attainment of age
sixty-five (65).  Such Schedule A may be changed from time to time to reflect
changes in the SERP Benefit.  Such substitution of a new Schedule A shall not
change the time and form of payment of the Cumulative Termination Benefit except
to the extent allowed by Code Section 409A.



5.   
If the Employee dies after termination of employment as provided in Paragraph 4
above, and before any or all of the applicable Cumulative Termination Benefit
has been paid to him, then such Cumulative Termination Benefit, or the balance
of installments thereof as the case may be, shall be paid to his/her designated
beneficiary in sixty (60) equal monthly installments (less the number of
installments previously paid, if any), payable on the first day of each calendar
month commencing with the month following the date of death, until the
applicable Cumulative Termination Benefit shall have been paid in full.



6.  
Notwithstanding anything to the contrary contained in the original Agreement or
in any amendment or addendum thereto, it is hereby agreed that upon the
occurrence of a Change In Control (as defined herein), the Employee shall
immediately become fully vested in the SERP Benefit set forth in Paragraph 2 of
this Agreement, or in the then most recent amendment or addendum thereto
(whichever amount is greater), and that in the event the Employee’s employment
is thereafter terminated for any reason or if the Employee resigns for any
reason within two years of the Change in Control, said SERP Benefit shall be
paid to the Employee in sixty (60) equal monthly installments  payable on the
first day of each calendar month commencing with the month following the date of
termination, until the applicable Cumulative Termination Benefit shall have been
paid in full. In the event that the Employee dies after termination of
employment pursuant to this Paragraph 6, and before any or all of the SERP
Benefit has been paid to him, then such SERP Benefit, or the balance of
installments thereof, as the case may be, shall be paid to his/her designated
beneficiary in sixty (60) equal monthly installments (less the number of
installments previously paid, if any), payable on the first day of each calendar
month commencing with the month following the date of death, until the
applicable Cumulative Termination Benefit shall have been paid in full.



 
-2-

--------------------------------------------------------------------------------

 




7.  
For the purposes of this Agreement:



(a)  
  a "Change In Control" shall be deemed to have occurred if:



 
(i)
Any Person (as defined below) has acquired Voting Securities (as defined below),
of the Company and, immediately thereafter, is the "beneficial ownership"
(within the meaning of Rule 13d-3, as promulgated under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) of Voting
Securities of the Company representing fifty percent (50%)  or more of the
combined Voting Power (as defined below) of the Company's securities; or



 
(ii)
Within any 12-month period, the persons who were members of the Board of the
Company imme­diately before the beginning of such period (the "Incumbent
Directors") shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, provided that any Board member who was not a Board member at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of or with the
approval of, at least a majority of the Board members who then qualified as
Incumbent Directors either actually or by prior operation of this Section
7(a)(ii); or



 
(iii)
the consummation of a merger, consolidation, share exchange, division, sale or
other disposition of all or substantially all of the assets of the Company (a
"Corporate Event"), except that a Corporate Event shall not trigger a Change in
Control under this clause (iii) if the shareholders of the Company immediately
prior to such Corporate Event shall hold, directly or indirectly  immediately
following such Corporate Event a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation.



(b)  
For purposes of this Section 7, "Person" shall have the meaning ascribed to such
term in Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3)
of the Exchange Act; provided, however, that Person shall not include (i) the
Company or any subsidiary of the Company or (ii) any employee benefit plan
sponsored by the Company or any subsidiary of the Company.



(c)  
A specified percentage of "Voting Power" of a company shall mean such number of
the Voting Securities as shall enable the holders thereof to cast such
percentage of all the votes which could be cast in an annual election of
directors (without consideration of the rights of any class of stock other than
the common stock of the company to elect directors by a separate class vote);
and "Voting Securities" shall mean all securities of a company entitling the
holders thereof to vote in an annual election of directors (without
consideration of the rights of any class of stock other than the common stock of
the company to elect directors by a separate class vote).



(d)  
The above definition of a Change in Control is intended to meet the requirements
of a permissible change in control payment event under Code Section 409A and
shall be interpreted and applied to the Employee in accordance with Code Section
409A.



8.  
Any dispute or controversy arising out of or in connection with the
interpretation or application of the provisions of paragraphs 6 or 7 of this
Agreement shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect and the applicable
law of the State of New Jersey pertaining to the arbitration of disputes, and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  All costs and expenses of such arbitration, including the
reasonable counsel fees, costs and expenses incurred by the Employee in either
prosecuting or defending the arbitration proceeding, shall be borne and paid by
the Company.  Any reimbursement of costs or expenses to be paid by the Company
under this paragraph 8 shall be paid no later than the end of calendar year
following the calendar year during which the cost or expenses are incurred.



 
-3-

--------------------------------------------------------------------------------

 




9.  
Notwithstanding anything else herein to the contrary, payments of benefits
hereunder caused by the Separation from Service (including death) of the
Employee may be delayed for a period of no more than six (6) months following
such Separation from Service, if the Employee is determined by the Board of the
Company or its delegate to meet the definition of a “specified employee” (as
defined under Code Section 409A) but only if such delay in payment is required
in order to comply with the requirements of Code Section 409A.  No interest
shall accrue or be paid in the event of a delay in payment.



10.  
Any payment otherwise due under the terms of this Agreement which would (a) not
be deductible in whole or in part under Section 162(m) of the Code, or (b)
violate Federal securities laws or other applicable law may not be made until
the earliest date on which such payment no longer is nondeductible or violates
such laws. Payment may be delayed for a reasonable period in accordance with the
provisions of Code Section 409A (including in the event the payment is not
administratively practical due to events beyond the recipient’s control such as
where the recipient is not competent to receive the benefit payment, there is a
dispute as to amount due or the proper recipient of such benefit payment, or
additional time is needed to calculate the amount payable). No interest shall
accrue or be paid because of any delay of payment.



11.  
The Company may not permit the acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to this Agreement, unless such
acceleration of the time or schedule is (a) to comply with conflicts of interest
or ethics laws (as defined in Code Section 409A ), (b) to be used for the
payment of FICA, income taxes on the FICA withholding or other approved taxes on
benefits under this Agreement, (c) is necessary to pay an amount equal to the
amount included in the income of the Employee under Code Section 409A or (d) as
otherwise allowed under Code Section 409A.



12.  
It is agreed that neither the Employee nor any other person shall have any right
to commute, bequeath, pledge, sell, assign, transfer, levy upon or otherwise
encumber the rights to receive any payments hereunder, which payments and the
rights thereto are expressly declared to be non-transferable and non-assignable,
and in the event of any attempted disposition of such payments or rights in
violation hereof the Company shall have no further liability hereunder.



13.  
The Employee shall designate in writing, to be annexed hereto, one or more
beneficiaries to whom the benefits in the event of his/her death shall be paid
pursuant to paragraphs 2, 3, 5 or 6 hereof.  In the absence of such designation,
or in the event no designated beneficiary survives the Employee, then any such
benefits shall be payable in like manner to the Employee’s executor or
administrator.  In the event of the death of all designated beneficiaries after
commencement but prior to completion of payment of the installments of benefits,
the balance thereof shall be payable in like manner to the executor or
administrator of the last surviving beneficiary.



14.  
The Company shall withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulations.



15.  
This Agreement shall be binding upon the parties hereto, and upon the heirs,
executors, administrators, or other personal representatives and designated
beneficiaries of the Employee, and upon the successors and assigns of the
Company.



16.  
This Agreement hereby amends and restates the Prior Agreement in its entirety.
During the lifetime of the Employee, this Agreement may be amended or terminated
at any time or times, in whole or in part, by the mutual written agreement of
the Employee and the Company, and only in accordance with Code Section 409A.



17.  
The benefits under this Agreement are designed to comply with the requirements
of Code Section 409A.  The Company shall interpret and administer this Agreement
in a manner as to comply with Code Section 409A.  Notwithstanding the foregoing,
however, the Company shall not be liable to the Employee or any other person if
any benefit under this Agreement does not comply with Code Section 409A or the
Employee or any other person is otherwise subject to any additional tax or
penalty under Code Section 409A.  Each Employee is solely responsible for the
payment of any tax liability (including any taxes and penalties that may arise
under Code Section 409A) that may arise from any benefit under this Agreement.



18.  
This Agreement shall be executed in duplicate, each copy of which when executed
and delivered shall be an original, but both copies shall, together, constitute
one and the same instrument.



 
-4-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed in their respective name and their respective seals to be hereunto
affixed and attested, the day and year first above written.


NEW JERSEY RESOURCES CORPORATION




/s/ Glenn C. Lockwood
Date:
11/26/08
GLENN C. LOCKWOOD
   
Senior Vice President & Chief Financial Officer
         
 /s/ Denise S. Gray
Date:
11/26/08
Witness
         
 /s/ Laurence M. Downes
Date:
11/26/08
LAURENCE M. DOWNES
   
Chairman & Chief Executive Officer
         
/s/ Denise S. Gray
Date:
11/26/08
Witness
   









 
-5-

--------------------------------------------------------------------------------

 




 
DESIGNATION OF BENEFICIARY



 
I hereby designate the following person (or persons) as my beneficiary (or
beneficiaries) to whom the benefits provided hereunder in the event of my death
shall be paid pursuant to this Agreement:





 
PRIMARY BENEFICIARY(IES):

 
Name:
 
Address:
 
Social Security #
 
Relationship to Employee:
 
Percentage
                             



 
SECONDARY BENEFICIARY(IES)*:

 
Name:
 
Address:
 
Social Security #
 
Relationship to Employee:
 
Percentage
                             

 
*In the event that primary beneficiary(ies) predecease employee.









SIGNED:_________________________________
DATED:_____________________________









 
-6-

--------------------------------------------------------------------------------

 




 
(employee’s name)



 
EFFECTIVE _____________







YEAR
AGE
 
SCHEDULE "A"
CUMULATIVE TERMINATION
BENEFIT
       
1998
   
 $
1999
   
 $
2000
   
 $
2001
   
 $
2002
   
 $
2003
     
2004
     
2005
     
2006
     
2007
     
2008
     
2009
     
2010
     
2011
     
2012
     
2013
     
2014
     
2015
     
2016
     
2017
     
2018
     
2019
     
2020
     
2021
     









 
-7-

--------------------------------------------------------------------------------

 

